Citation Nr: 0029942	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-08 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of injury to the right lower 
extremity to include the ankle.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and an associate





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a subsequent rating decision in March 2000 the RO denied 
the veteran's claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).  The veteran has not 
filed a notice of disagreement with the denial and that issue 
is not considered part of the current appeal.

The veteran and an associate presented oral testimony before 
a Decision Review Officer (DRO) at the RO in January 2000, a 
transcript of which has been associated with the claims file.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000.) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that on a Statement in 
Support of Claim, which was received at the RO in May 1999, 
the veteran requested a local RO hearing before a DRO.  On VA 
Form 9 which was received at the RO on the same day in May 
1999, the veteran indicted that he desired to appear 
personally at a hearing before the Board.  He further 
indicated on the form that he desired to appear personally at 
a local VA office before the Board.

The veteran was afforded a local RO hearing before a DRO in 
January 2000.  The Board finds, however, the veteran has not 
been afforded an opportunity for a hearing before a Veterans 
Law Judge (Member of the Board), and his request for such a 
hearing has not been withdrawn.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), 
the Board is deferring adjudication of the issues prepared 
and certified for appellate review as reported on the title 
page pending a remand of the case to the RO for further 
development as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Waco, Texas RO before a Veterans Law 
Judge.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


